DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Applicant's amendment filed 03/11/2021 has been entered.  Claims 1-15 and 21-24 are pending and currently under consideration for patentability under 37 CFR 1.104.  New rejection to claims 1 and 9 and response to arguments found below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, 9-10, 12-14, and 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable Popovic (WO2012/035492) in view of Prisco (U.S. 2010/0249507) and Terrill-Grisoni et al. (U.S. 2006/0271056).
With respect to claim 1, Popovic teaches a robotic control system, comprising: 
a robot unit including 
an endoscope (11) operable to generate an endoscope image, and 
a robot (12) operable to move the endoscope within an anatomical region; and 
a control unit including 

wherein the determined endoscope pose is derived by the endoscope controller from an intra-operative selection of the anatomical feature for visualization of the anatomical feature in the endoscope image (P8, L29-P9 L10), the intra-operative selection corresponding to a delineation of the volume coordinate position of the anatomical feature (P9, L1-10) within a pre-operative image of the anatomical region (P6, L1-9), and
a robot controller (21) configured to command the robot to move the endoscope to the endoscope pose within the anatomical region to visualize the anatomical feature within the endoscope image (P7:L10-22; P8, L33-P9, L1).
However, Popovic does not teach a pre-operative description of the anatomical feature, the pre-operative description of the anatomical feature corresponding to a pre-operative delineation of the volume coordinate position of the anatomical feature within the pre-operative image of the anatomical region.  Popovic et al. further does not teach the endoscope controller is configured to provide to a user preoperatively at least one of: (1) a listing of landmark names of landmarks of the anatomical region to facilitate the pre-operative delineation of the volume coordinate position of the anatomical feature; and (2) an atlas of the anatomical region registered to the pre-operative image to facilitate the pre-operative delineation of the volume coordinate position of the anatomical feature within the pre-operative image of the anatomical region, wherein each anatomical feature of the atlas is associated with a corresponding anatomical feature within the pre-operative image, and allow a user to select an anatomical feature of the atlas for delineating of the volume coordinate position of the anatomical feature with the pre-operative image
With respect to claim 1, Prisco teaches a robotic control system, comprising:

wherein the endoscope controller is configured to pre-operatively delineate a volume coordinate position of the anatomical feature within a pre-operative image of the anatomical region (para [0059])
wherein an endoscope pose is derived by the endoscope controller from an intra-operative selection (para [0053]) of a pre-operative description of the anatomical feature (para [0059]), the pre-operative description of the anatomical feature corresponding to a pre-operative delineation of a volume coordinate position of the anatomical feature within a pre-operative image of the anatomical region (para [0059]).
With respect to claim 1, Terrill-Grisoni et al. teaches a navigation system that is configured to provide to a user preoperatively (para [0103] states that the surgical procedure occurs after the mechanical axis and other rotation axes and constructs relating to the femur and tibia are established) at least one of: (1) a listing of landmark names of landmarks of the anatomical region to facilitate the pre-operative delineation of the volume coordinate position of the anatomical feature (para [0101]); and (2) an atlas of the anatomical region registered to the pre-operative image to facilitate the pre-operative delineation of the volume coordinate position of the anatomical feature within the pre-operative image of the anatomical region, wherein each anatomical feature of the atlas is associated with a corresponding anatomical feature within the pre-operative image, and allow a user to select an anatomical feature of the atlas for delineating of the volume coordinate position of the anatomical feature with the pre-operative image
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of invention to modify the endoscope controller of Popovic to utilize the landmark names as taught by Prisco in order to provide an additional navigation tool (para [0051] of Prisco et al.).
Further, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to utilize the listing of landmark names as taught by Terrill-Grisoni 
With respect to claim 2, Prisco teaches the endoscope controller is further operable to provide the volume coordinate position of the anatomical features within the pre-operative image of the anatomical region as the pre-operative a description of the anatomical feature to facilitate the intraoperative selection for visualization (FIG. 7, for example).
With respect to claim 3, Prisco teaches the description of the anatomical feature includes at least one of a landmark name and a code of the anatomical feature (text label, para [0065]).
With respect to claim 5, Popovic teaches the endoscope pose is further derived by the endoscope controller from a pre-operative delineation of an orientation of a two-dimensional view of the anatomical feature within the pre-operative image of the anatomical region (P7:L10-22).
With respect to claim 6, Terrill-Grisoni et al. teaches the controller is further configured to provide a listing of landmark names of the anatomical region to facilitate the pre-operative description of the anatomical feature and the pre-operative delineation of the volume coordinate position of the anatomical feature (para [0101]).
With respect to claim 7, Prisco teaches the endoscope controller is further configured to interpret natural language surgical instructions for the anatomical region to facilitate the pre-operative description of the anatomical feature and the pre-operative delineation of the volume coordinate position of the anatomical feature (para [0053], voice recognition processor).
With respect to claim 9, Popovic teaches a control unit for an endoscope operable to generate an endoscope image and a robot operable to move the endoscope within an anatomical region, the control unit comprising:

wherein the endoscope pose is derived by the endoscope controller from an intra-operative selection of the anatomical feature for visualization of the anatomical feature in the endoscope image (P8, L29-P9 L10), the intra-operative selection corresponding to a delineation of the volume coordinate position of the anatomical feature (P9, L1-10) within a pre-operative image of the anatomical region (P6, L1-9), and
a robot controller (21) configured to command the robot to move the endoscope to the endoscope pose within the anatomical region to visualize the anatomical feature within the endoscope image (P7:L10-22; P8, L33-P9, L1).
However, Popovic does not teach a pre-operative description of the anatomical feature, the pre-operative description of the anatomical feature corresponding to a pre-operative delineation of the volume coordinate position of the anatomical feature within the pre-operative image of the anatomical region. Popovic et al. further does not teach the endoscope controller is configured to provide to a user preoperatively at least one of: (1) a listing of landmark names of landmarks of the anatomical region to facilitate the pre-operative delineation of the volume coordinate position of the anatomical feature; and (2) an atlas of the anatomical region registered to the pre-operative image to facilitate the pre-operative delineation of the volume coordinate position of the anatomical feature within the pre-operative image of the anatomical region, wherein each anatomical feature of the atlas is associated with a corresponding anatomical feature within the pre-operative image, and allow a user to select an anatomical feature of the atlas for delineating of the volume coordinate position of the anatomical feature with the pre-operative image.
With respect to claim 9, Prisco teaches a control unit comprising:

wherein the endoscope controller is configured to pre-operatively delineate a volume coordinate position of the anatomical feature within a pre-operative image of the anatomical region (para [0059])
wherein an endoscope pose is derived by the endoscope controller from an intra-operative selection (para [0053]) of a pre-operative description of the anatomical feature (para [0059]), the pre-operative description of the anatomical feature corresponding to a pre-operative delineation of a volume coordinate position of the anatomical feature within a pre-operative image of the anatomical region (para [0059]).
With respect to claim 9, Terrill-Grisoni et al. teaches a navigation system that is configured to provide to a user preoperatively (para [0103] states that the surgical procedure occurs after the mechanical axis and other rotation axes and constructs relating to the femur and tibia are established) at least one of: (1) a listing of landmark names of landmarks of the anatomical region to facilitate the pre-operative delineation of the volume coordinate position of the anatomical feature (para [0101]); and (2) an atlas of the anatomical region registered to the pre-operative image to facilitate the pre-operative delineation of the volume coordinate position of the anatomical feature within the pre-operative image of the anatomical region, wherein each anatomical feature of the atlas is associated with a corresponding anatomical feature within the pre-operative image, and allow a user to select an anatomical feature of the atlas for delineating of the volume coordinate position of the anatomical feature with the pre-operative image
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of invention to modify the endoscope controller of Popovic to utilize the landmark names as taught by Prisco in order to provide an additional navigation tool (para [0051] of Prisco et al.).
Further, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to utilize the listing of landmark names as taught by Terrill-Grisoni 
With respect to claim 10, Prisco teaches the endoscope controller is further operable to provide the volume coordinate position of the anatomical features within the pre-operative image of the anatomical region as the pre-operative a description of the anatomical feature to facilitate the intraoperative selection for visualization (FIG. 7, for example).
With respect to claim 12, Popovic teaches the endoscope pose is further derived by the endoscope controller from a pre-operative delineation of an orientation of a two-dimensional view of the anatomical feature within the pre-operative image of the anatomical region (P7:L10-22).
With respect to claim 13, Terrill-Grisoni et al. teaches the controller is further configured to provide a listing of landmark names of the anatomical region to facilitate the pre-operative description of the anatomical feature and the pre-operative delineation of the volume coordinate position of the anatomical feature (para [0101]).
With respect to claim 14, Prisco teaches the endoscope controller is further configured to interpret natural language surgical instructions for the anatomical region to facilitate the pre-operative description of the anatomical feature and the pre-operative delineation of the volume coordinate position of the anatomical feature (para [0053], voice recognition processor).
With respect to claim 21, Popovic teaches the endoscope controller is configured to generate endoscope position commands (25), in response to determining the determined endoscope pose, for guiding the endoscope to the determined endoscope pose based on the pre-operative delineation of the volume coordinate position of the anatomical feature within the pre-operative image of the anatomical region, and to supply the endoscope position commands to the robot controller to drive the endoscope to the determined endoscope pose, and wherein the robot controller is configured to command the robot to move the endoscope to the determined endoscope pose within the anatomical region to visualize the anatomical feature 
With respect to claim 22, Popovic teaches the endoscope controller receives an endoscopic video signal from the endoscope and is configured to execute visual servoing in response to the endoscopic video signal from the endoscope to drive the endoscope to the determined endoscope pose (5:20-32 and 8:29-9:10).
With respect to claim 23, Popovic teaches the endoscope controller is configured to generate endoscope position commands (25), in response to determining the determined endoscope pose, for guiding the endoscope to the determined endoscope pose based on the pre-operative delineation of the volume coordinate position of the anatomical feature within the pre-operative image of the anatomical region, and to supply the endoscope position commands to the robot controller to drive the endoscope to the determined endoscope pose, and wherein the robot controller is configured to command the robot to move the endoscope to the determined endoscope pose within the anatomical region to visualize the anatomical feature within the endoscope image in response to the endoscope position commands received from the endoscope controller (5:11-32).
With respect to claim 24, Popovic teaches the endoscope controller receives an endoscopic video signal from the endoscope and is configured to execute visual servoing in response to the endoscopic video signal from the endoscope to drive the endoscope to the determined endoscope pose (5:20-32 and 8:29-9:10).

Claims 4 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Popovic (WO2012/035492) in view of Prisco (U.S. 2010/0249507) and Terrill-Grisoni et al. (U.S. 2006/0271056) as applied to claims 1 and 9 above, and further in view of Simon et al. (U.S. 2008/0081982)
Popovic in view of Prisco and Terrill-Grisoni et al. teaches a robotic control system and endoscope controller as set forth above.  However, Popovic in view of Prisco and Terrill-Grisoni et al. does not teach the controller is further configured to provide an atlas of the anatomical region registered to the pre-operative image to facilitate the pre-operative description of the anatomical feature and the pre-operative delineation of the volume coordinate position of the anatomical feature within the pre-operative image of the anatomical region, wherein each anatomical feature of the atlas is associated with a corresponding anatomical feature within the pre-operative image, and allow the user to select an anatomical feature of the atlas for delineating of the volume coordinate position of the anatomical feature within the pre-operative image.
With respect to claim 4, Simon et al. teaches a navigation system wherein a controller (31/39, para [0052]-[0053]) is further configured to provide an atlas (102) of the anatomical region registered (para [0087]) to a pre-operative (para [0031]) image (2b/36 para [0047], [0052], [0086]) to facilitate the pre-operative delineation of the volume coordinate position of the anatomical feature within the pre-operative image of the anatomical region (para [0089]), wherein each anatomical feature of the atlas is associated with a corresponding anatomical feature within the pre-operative image (FIG. 4, the atlas is overlaid onto the pre-operative image therefore each feature of the atlas is aligned with and therefore associated with the corresponding feature of the pre-operative image).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify the robotic control system of Popovic in view of Prisco and Terrill-Grisoni et al. to utilize an atlas registered to the pre-operative image as taught by Simon et al. to assist in identifying various landmarks within the image data of the patient (para [0087] of Simon et al.).  The combination thereof, such that pre-operative description of the anatomical feature corresponding to a pre-operative delineation of a volume coordinate position of the anatomical feature within a pre-operative image of the anatomical region as taught by 
With respect to claim 11, Simon et al. teaches a navigation system wherein a controller (31/39, para [0052]-[0053]) is further configured to provide an atlas (102) of the anatomical region registered (para [0087]) to a pre-operative (para [0031]) image (2b/36 para [0047], [0052], [0086]) to facilitate the pre-operative delineation of the volume coordinate position of the anatomical feature within the pre-operative image of the anatomical region (para [0089]), wherein each anatomical feature of the atlas is associated with a corresponding anatomical feature within the pre-operative image (FIG. 4, the atlas is overlaid onto the pre-operative image therefore each feature of the atlas is aligned with and therefore associated with the corresponding feature of the pre-operative image).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify the robotic control system of Popovic in view of Prisco and Terrill-Grisoni et al. to utilize an atlas registered to the pre-operative image as taught by Simon et al. to assist in identifying various landmarks within the image data of the patient (para [0087] of Simon et al.).  The combination thereof, such that pre-operative description of the anatomical feature corresponding to a pre-operative delineation of a volume coordinate position of the anatomical feature within a pre-operative image of the anatomical region as taught by Prisco is further aided by an atlas registered to the pre-operative image as taught by Simon et al. would result in the atlas facilitating the pre-operative description of the anatomical feature and allowing the user to select an anatomical feature of the atlas for delineating of the volume coordinate position of the anatomical feature within the pre-operative image.

Claims 8 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Popovic (WO2012/035492) in view of Prisco (U.S. 2010/0249507) and Terrill-Grisoni et al. (U.S. 2006/0271056) as applied to claims 1 and 9 above, and further in view of Miyamoto (U.S. 2012/0053408).
Popovic teaches a robotic control system as set forth above.  However, Popovic does not teach translating volume coordinates to frame coordinates.
With respect to claims 8 and 15, Miyamoto teaches a endoscope controller that is configured to translate the volume coordinate position (X, Y, Z) of the anatomical feature within the pre-operative image to a frame coordinate position (x, y) of the anatomical feature within the endoscope image (S04).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of invention to utilize the means of translating volume coordinates to frame coordinates as taught by Miyamoto in order to generate volume data having information of texture and color (para [0085] of Miyamoto).

Response to Arguments
Applicant’s arguments with respect to claim(s) 03/11/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexandra Newton Surgan whose telephone number is (571)270-1618.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795